Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ecker et al (US 8492609) in view of Ito et al (US 5069675) and Carstens (US 2006/0264883).
Ecker is directed to a feminine hygiene article with a topsheet, a backsheet and an absorbent core placed between the topsheet and the backsheet (ABST).  Ecker teaches the size and shape of the absorbent core 14 is such that the core area 20 has a substantially smaller surface than the topsheet of the article (col. 3, lines 15-24) as shown in Fig. 1.  
Ecker teaches the absorbent core does not extend to the edge or perimeter of the topsheet 12 and backsheet 14, Ecker teaches the claim limitation “wherein a perimeter of the chassis extends beyond the surface area of the absorbent core to define a core-free area.  Ecker teaches the absorbent core can have an oval shape but may also have any other shape. (col. 3, lines 33-38).
Ecker teaches the absorbent core is embossed by standard methods of thermal bond, ultrasonic bond or pressure (col. 6, lines 36-51).

    PNG
    media_image1.png
    673
    568
    media_image1.png
    Greyscale


Ecker does not teach the percentage of embossed area.
Ito is directed to a sanitary article having a core material of super absorbent material and two layers of fluff pulp to envelope the polymer.  The fluff pulp is composed of a compressed first site and a compressed second site (ABST).  Ito teaches area of the highly compressed second site is within the range of 10-50% or more preferably 20 to 40%.  Ito teaches if the area of the highly compressed second site exceed 50% of the whole article, the absorptive core material is hardened, while if the area is smaller than 10%, urine cannot be diffused effectively (col. 2, lines 50-58).
As to claims 1 and 10, it would have been obvious to one of ordinary skill in the art before the effective filing date to compress a region of the absorbent core of less than 50% motivated to produce an absorbent core that facilitates absorbency of urine, yet is not too hardened.
Ecker does not teach the absorbent core is asymmetrical about the transverse axis.
Carstens is directed to an absorbent article that includes a thong shape holder for holding the absorbent article.  The absorbent article has a compatible shape and size to fit the thong shape as shown in Fig. 5 and 6 wherein the absorbent core is 210 and 310 that is trapezoidal in shape [0118] and within the perimeter of the topsheet 206 and backsheet 208.
FIGS. 5-24 show various absorbent articles suitable for use with thong-shaped holders of the present invention. Sanitary pad 200 shown in FIG. 5 comprises front edge 202, rear edge 204, and adjoining side edges that together form the periphery of the pad. The pad also comprises a topsheet 206, a backsheet 208, and a primary absorbent core 210 that has a generally trapezoidal shape, with substantially straight side edges that taper to a narrowed width near the rear edge 204. The primary absorbent core comprises the significant absorbent material for fluid acquisition and storage, and typically is located directly beneath the vaginal introitus as worn. In one embodiment, the primary absorbent core 210 has a length of about 21.0 cm, a width near the front edge 202 of the pad of about 6.5 cm, and a width near the rear edge 204 of the pad of about 2.2 cm. The primary absorbent core also typically has a width that is less than the width of the crotch region of the holder that will be used to hold the article. The pad thus has a size and shape compatible with the holder so that it can be held in close bodily contact in the pudendal region [0118].

    PNG
    media_image2.png
    517
    538
    media_image2.png
    Greyscale

As to claims 1 and 10, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide an absorbent core in a shape that conforms to the anatomy of the body.
As to claim 2-5, Ecker in view of Ito and Carstens do not measure the in-use flexibility; the stiffness of the core; the stiffness of the core free perimeter; the peak extension force of the core-free area.
As the combination of Ecker, Ito and Carstens teach the same materials and structure, it is reasonable to presume that the properties of flexibility, stiffness and peak elongation are inherent to the combination. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
	It would have been obvious to one of ordinary skill in the art before the effective filing date to produce an absorbent article with good in-use flexibility motivated to provide a more comfortable article.
As to claims 6 and 7, Ecker teaches the thickness of the absorbent articles may be less than 5 mm and the lowest level is 0.4 mm may be difficult, but teaches thickness range of 0.4 mm to 4 mm and 0.6 to 3 mm.  Ecker teaches the thickness is measured at the center of the article, including the thickness of the core.  Ecker teaches a thickness that overlaps the claimed ranges of less than 2 mm and less than 0.7 mm (col. 7, lines 29-45).  As Ecker measures the thickness including the core, the thickness of the core-free area would be less than the thickness including the core. 
As to claim 8, Ecker teaches it is possible to crimp the plastic nonwoven layer (backsheet) as an alternative to a printing technique (col. 5, lines 11-30).  As Ecker teaches a printing technique, the crimping technique is not required and Ecker teaches embodiments without crimping.
As to claim 9, Ecker is not specific with regard to the percentage of embossed or compressed areas.  Ecker shows the embossed regions 24 are within the absorbent core region and not in the core-free areas as shown in Fig. 3.  Ecker teaches the embossed regions can be partially or entirely comprised within the core area (col. 6, lines 36-51).  Ecker teaches the embossed regions are entirely within the core area. Regions 22 are printed regions.

    PNG
    media_image3.png
    406
    633
    media_image3.png
    Greyscale

Ecker teaches embodiments with no embossing or compressions in the core-free area.
As to claim 11, Ecker teaches embossments which are equated with mechanical compressions.  
Ito teaches compressed second regions in the form of indented lattice pattern of criss-crossing continuous, indented strips which is equated with intersecting lines as shown in Fig. 3. Ito teaches the pattern provides for diffusing the urine (col. 2, lines 38-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide mechanical compression motivated to diffuse urine to the absorbent core.
As to claim 12, Ecker differs and does not teach an asymmetric absorbent core.
Carstens is directed to an absorbent article that includes a thong shape holder for holding the absorbent article.  The absorbent article has a compatible shape and size to fit the thong shape as shown in Fig. 5 and 6 wherein the absorbent core is 210 and 310 that is trapezoidal in shape [0118] and within the perimeter of the topsheet 206 and backsheet 208.
Carstens teaches the trapezoidal shape is provided to conform to the body and to provide for larger absorbent area near pudendal region for fluid acquisition.
Carstens does not measure the percentage of the absorbent core in the front but provides the dimensions of a width at the front edge of 6.5 cm and at the rear edge of 2.2 cm which is less than 50% of the front edge width.  The primary absorbent core 210 has a length of about 21.0 cm, a width near the front edge 202 of the pad of about 6.5 cm, and a width near the rear edge 204 of the pad of about 2.2 cm. The primary absorbent core also typically has a width that is less than the width of the crotch region of the holder that will be used to hold the article. The pad has a size and shape compatible with the holder so that it can be held in close bodily contact in the pudendal region [0118].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an absorbent core with a shape that provides for 50% larger absorbent core at the front motivated to provide more absorbent core where fluid acquisition is required.
As to claim 13, Eckers differs and does not measure the absorbent capacity of the absorbent article.  Eckers teaches that there is a need for feminine hygiene articles with have good fluid handling capacity but are cheap to make.
Carstens teaches the capacity of the absorbent article is at least about 8 grams of fluid, at least 20 grams and at least 40 grms [0092] which overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce an absorbent article with the desired fluid absorbency capacity.
As to claim 14, Eckers teaches the layers can be glued together (col. 6, lines 33-35) and (col. 8, lines 3-6).
As to claim 15, Eckers teaches pantiliner constructions including a topsheet and also teaches more complicated and costly constructions including further layers with a secondary topsheet (col. 1, lines 24-34).  Eckers teaches the topsheet 12 is the layer of the article which is oriented towards and contacts the body of the wearer, and is therefore the first layer to receive the bodily discharges. The topsheet is normally made of a single layer, as represented in the Figures, but may also comprises more than one layer (for example a central topsheet layer and two overlapping lateral stripes, as disclosed in WO93/09744 or EP766,953) (col. 6, lines 3-10).  The topsheets can be glued together (col. 6, lines 34-35).
As to claim 16, Eckers shows the topsheet is compressed where the absorbent core is located as shown in Fig. 3 (noted above).
As to claim 18, Ecker in view of Ito and Carstens teach the claimed absorbent article as noted in claim 1.  Ecker in view of Ito and Carstens differ and do not measure the in-use flexibility of less than 170 mN.  As the combination of Ecker, Ito and Carstens teach the same materials and structure, it is reasonable to presume that the property is inherent to the combination. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
	It would have been obvious to one of ordinary skill in the art before the effective filing date to produce an absorbent article with good in-use flexibility motivated to provide a more comfortable article.
As to claim 19, Ecker in view of Ito and Carstens teach the claimed absorbent article as noted in claim 1.  Ecker in view of Ito and Carstens differ and do not measure the stiffness of the core-free area of less than 0.4 g*cm. 
As the combination of Ecker, Ito and Carstens teach the same materials and structure, it is reasonable to presume that the property is inherent to the combination. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
	It would have been obvious to one of ordinary skill in the art before the effective filing date to produce an absorbent article with good in-use flexibility motivated to provide a more comfortable article.

Claims 2-5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ecker et al (US 8492609) in view of Ito et al (US 5069675) and Carstens (US 2006/0264883) and in further view of Hashino et al (EP2601920).
As to claims 2-5,18 and 19, Ecker differs and does not measure the in-use flexibility, stiffness of the core and stiffness of the core-free area and peak elongation force.  Ito teaches that the percentage of compressed area in the article impacts the hardness which is related to flexibility and stiffness and it would have been obvious to optimize the compression percentage within the article.
	Hashino is directed to an absorbent article in which it is possible to maintain flexibility and prevent twisting while providing a product that is entirely thin.  The absorbent article has a plurality of first compressing units 12 on both side edges of region 15 corresponding to the excretion unit and a plurality of second compression units 13 are proved spaced apart over the entire region in the absorber 10 (ABST).  Hashino teaches stiffness of the absorber in the range of 2mN to 3mN which is in the claimed ranges of claims 3 and 4.
Hashino teaches as illustrated in Fig. 5, the area ratios of the second compressing units 13 may be configured so as to be higher in proportion approaching the region 15 corresponding to the excretion unit in the longitudinal direction L of the absorbent article 1.  According to such a configuration, the stiffnesses of the region 15 corresponding to the excretion unit and the peripheral region of the region 15 corresponding to the excretion unit are higher than the stiffness of the regions on the exterior thereof, and thus it is possible to prevent the region 15 corresponding to the excretion unit from being easily deformed.

    PNG
    media_image4.png
    761
    428
    media_image4.png
    Greyscale

	Hashino teaches a method of optimizing the stiffness of regions of the absorbent article.  It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the compressed regions and pattern motivated to achieve the desired stiffness and flexibility of the absorbent article in different regions of the absorbent article to prevent twisting.

Claims 2-5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ecker et al (US 8492609) in view of Ito et al (US 5069675) and Carstens (US 2006/0264883) and in further view of Gagliardi et al (US 2004/0059310).
As to claims 2-5,18 and 19, Ecker differs and does not measure the in-use flexibility, stiffness of the core and stiffness of the core-free area and peak elongation force.  Ito teaches that the percentage of compressed area in the article impacts the hardness which is related to flexibility and stiffness and it would have been obvious to optimize the compression percentage within the article.
Gagliardi is directed to an absorbent article that has a more flexible in use condition which improves the comfort of the article.  
Gagliardi teaches the flexibility can easily be achieved by reducing the amount of material in an absorbent article or replacing stiff/inflexible components by more flexible ones. Gagliardi teaches that extreme flexibility although desirable in use conditions is somehow less desirable before use conditions and a too flexible article may be difficult to handle for the wearer before use typically when removing the release liner and attaching it to the undergarment [0003].
Gagliardi teaches the present invention provides an absorbent article which has high flexibility properties in use condition and which is still stiff enough during handling per the wearer before it is worn in contact with the pudental region of the wearer. Advantageously the present invention overcomes these somehow conflicting technical requirements (high flexibility in use and relative stiffness before use), this especially in instance where ultra thin feminine protection articles are desired like panty liners [0007].
Gagliardi teaches the absorbent articles according to the present invention have a flexibility in longitudinal direction of 100 mN to 10 mN when measured according to AB Lorentzen & Wettre stiffness tester at 23.degree. C. as described herein after, preferably in the range of 80 to 30 mN and more preferably of 60 to 40 mN [0028].  
Gagliardi does not measure the stiffness in g*cm.  Gagliardi teaches techniques for improving flexibility and reducing stiffness and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate these techniques in an absorbent article motivated to produce an absorbent article that conforms to the body and is comfortable to the wearer.

Claim 2-5 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ecker et al (US 8492609) in view of Ito et al (US 5069675) and Carstens (US 2006/0264883)  and in further view of Hood et al (US20180303680).
As to claims 2-4,18 and 19, Ecker in view of Ito and Carstens do not measure the in-use flexibility; do not measure the stiffness of the core; do not measure the stiffness of the core free perimeter.
Hood is directed to an absorbent article that is easily pliable, e.g. bent in the longitudinal direction [0012].  Hood teaches the absorbent article is comprised of a fluid permeable topsheet, a fluid impermeable backsheet and an absorbent core [0013].  The article comprises an fluid acquisition layer of nonabsorbent fibers [0025-0026].  The topsheet sheet is a nonwoven, e.g. a spunbond nonwoven [0027] and spunbond or carded through airbonded materials [0057].  According to Fig. 1, the topsheet is layer 2 and the acquisition layer 5 are provided over the absorbent core 4.  The topsheet can be a spunbond nonwoven.  The fluid acquisition layer is a through air bonded nonwoven [0025] and an air bonded carded nonwoven materials [0065].

    PNG
    media_image5.png
    776
    447
    media_image5.png
    Greyscale

Hood teaches the layers are bonded by adhesive [0054].
Hood teaches the absorbent article presents a decrease in product stiffness by at least 25% [0094].  The test method is used to define the pliability, stiffness or resistance in a product, when the product is folded or bent in a fixture designed for the purpose. The test method should describe the force that is required to shape a product to match the body after being applied to underwear [0096].  Hood measures these properties in force, i.e. N.
Hood does not measure the stiffness and flexibility in units of mN and g*cm.  Hood presents evidence that the structure and materials used reduces the stiffness and improves the flexibility of the absorbent article.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
	It would have been obvious to one of ordinary skill in the art before the effective filing date to produce an absorbent article with low stiffness motivated to produce an absorbent article that is more comfortable.
As to claim 15-17, Eckers differs and does not teach a primary topsheet of a spunbond nonwoven and a secondary topsheet of an air carded nonwoven.
Eckers suggests a secondary topsheet layer, but is not explicit with regard to the spunbonded and air carded nonwovens.
Hood is directed to an absorbent article that is easily pliable, e.g. bent in the longitudinal direction [0012].  Hood teaches the absorbent article is comprised of a fluid permeable topsheet, a fluid impermeable backsheet and an absorbent core [0013].  The article comprises an fluid acquisition layer of nonabsorbent fibers [0025-0026].  The topsheet sheet is a nonwoven, e.g. a spunbond nonwoven [0027] and spunbond or carded through airbonded materials [0057].  According to Fig. 1, the topsheet is layer 2 and the acquisition layer 5 are provided over the absorbent core 4.  The topsheet can be a spunbond nonwoven.  The fluid acquisition layer is a through air bonded nonwoven [0025] and an air bonded carded nonwoven materials [0065].
Hood teaches the layers are bonded by adhesive [0054].
Hood teaches the combination of layers provides for a fluid permeable and soft topsheet [0056] and then fluid acquisition properties to rapidly acquire and distribute gushes of liquid introduced into the absorbent core [0065]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a primary and secondary topsheet motivated to provide for a soft and fluid permeable topsheet against the body and a high loft fluid acquisition layer to distribute high volumes of liquid to the absorbent core.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759